Citation Nr: 1524609	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  04-31 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an effective date prior to July 30, 1996, for an original award of service connection for Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1965 to June 1967, which included overseas service in the Republic of Vietnam.  Thereafter, he served on multiple periods of active duty training (ACDUTRA) and inactive duty training (INACDUTRA) in the Pennsylvania Army National Guard from March 1977 to July 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania, which, inter alia, awarded the Veteran service connection for Type II diabetes mellitus, effective July 30, 1996.  The Veteran appeals the effective date assigned for the award of service connection for this disease.  

The Veteran, accompanied by his representative, appeared at the RO to submit oral testimony and arguments in support of his appeal at a May 2012 videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been associated with the record for the Board's review and consideration.

In an October 2014 memorandum decision, the United States Court of Appeals for Veterans' Claims (Court) vacated that part of a March 2013 Board decision denying the Veteran's appeal for an earlier effective date prior to July 30, 1996, for an original grant of VA compensation for Type II diabetes mellitus, and remanded the case to the Board for readjudication consistent with the Court's decision. 

(The Board notes that the March 2013 Board decision also REMANDED over a dozen other issues in appellate status to the RO for additional evidentiary and procedural development.  The Board has carefully reviewed the Veteran's claims file and the Virtual VA/VBMS electronic database and has determined that these remanded issues are currently pending development and are thusly not before the Board for appellate adjudication on the merits at the present time.)   

FINDINGS OF FACT

1.  The Veteran filed a formal claim for VA compensation for diabetes mellitus, which was received by VA on July 30, 1996.

2.  There is not clear evidence of any communication received by VA from the Veteran, or any authorized representative of the Veteran, which constitutes a claim for diabetes mellitus prior to July 30, 1996.


CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to July 30, 1996, for the grant of service connection for Type II diabetes mellitus have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA).

As provided by the VCAA, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2014).  The current appeal arises from the Veteran's disagreement with the effective date assigned following VA original grant of service connection for Type II diabetes mellitus, per the RO rating decision of April 2002.  The claim, as it arose in its initial context, has been substantiated and fully granted.  Therefore, additional VCAA notice concerning a "downstream" issue such as the effective date assigned for this original award of service connection is not required because the initial intended purpose of the notice has been served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The VA's Office of The General Counsel has also held that no additional VCAA notice is required in this circumstance for such a downstream issue, and that a decision of the Court suggesting otherwise is not binding precedent.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  The Board is bound by the General Counsel 's opinion, as the Chief Legal Officer of the Department.  38 U.S.C.A. § 7104(c) (West 2014).  Instead of issuing an additional VCAA notice letter in this situation concerning the downstream earlier effective date claim, the provisions of 38 U.S.C.A. § 7105(d) (2014) require VA to instead issue a Statement of the Case (SOC) if the disagreement is not resolved.  Additionally, since the RO issued a statement of the case (SOC) in October 2004 addressing the downstream effective date claim, which included citations to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning an effective date earlier than July 30, 1996, no further notice is required.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008); Huston v. Principi, 17 Vet. App. 195 (2003).

At the May 2012 hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the May 2012 hearing, the undersigned VLJ noted, inter alia, the earlier effective date issue on appeal as it pertains to the award of VA compensation for Type II diabetes mellitus.  See May 15, 2012 BVA Hearing Transcript at 2.  The Veteran's contentions regarding his earlier effective date claim were addressed.  The issue adjudicated herein was "explained . . . in terms of the scope of the claim for benefits," and "the outstanding issues material to substantiating the claim" were fully explained.  Bryant, 23 Vet. App. at 497.  No outstanding evidence has been identified.  Consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014), and the Board may proceed to adjudicate the appeal based on the current record.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's available service treatment records, service personnel records, and all of the identified post-service records and thus complied with its duty to assist.  To the extent that the Veteran contends that there was an earlier claim for VA compensation for diabetes that was filed prior to July 30, 1996, the Board finds that, for purposes of addressing this contention and making determinations of fact, the Veteran's claims file is complete for all documentation relating to the Veteran's claims for VA benefits that were filed by him following his separation from active duty in June 1967. 

VA has fully satisfied its duty to assist.  Additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Entitlement to an effective date prior to July 30, 1996, for an original award of service connection for Type II diabetes mellitus.

The effective date for the grant of service connection for disability compensation will be the day following separation from active service or the date entitlement arose, if the claim is received within 1 year after separation from service.  Otherwise, the effective date will be the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2014).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2014).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014); see also Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2014).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157 (2014).

Evidence from a private physician/layman will be accepted as an informal claim for increased benefits, effective from the date received by VA.  38 C.F.R. § 3.157(b)(2) (2014).  Medical records cannot constitute an initial claim for service connection. There must be some intent by the claimant to apply for the benefit. Criswell v. Nicholson, 20 Vet. App. 501 (2006); Brannon v. West, 12 Vet. App. 32, 35 (1998). 

There are some exceptions to the regulations set forth in 38 C.F.R. § 3.400.  First, if compensation is awarded pursuant to a liberalizing law, the effective date of such award shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  Moreover, if a claim is reviewed, upon the Veteran's request, more than one year after the effective date of the liberalizing law or VA issue, benefits may be authorized for only a period of one year prior to the date of receipt of the request for review.  See 38 U.S.C.A. § 5110(g) (West 2014); 38 C.F.R. §§ 3.114, 3.400(p) (2014); McCay v. Brown, 9 Vet. App. 183 (1996), aff'd 106 F.3d 1577 (Fed. Cir. 1997).

A second exception to the regulations regarding effective dates for disability compensation involves those Veterans who qualify as eligible under 38 C.F.R. § 3.816 (2014).  See also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal., May 2, 1989).  Under that regulation, a Nehmer class member is a Veteran who served in the Republic of Vietnam and who has a "covered herbicide disease" such as diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, or soft-tissue sarcoma.  See 38 C.F.R. § 3.816(b) (2014). 

The Veteran was granted service connection for Type II diabetes mellitus in an April 2002 RO rating decision, which assigned an effective date of July 30, 1996.  Since the award of service connection was granted based on the Veteran's presumed exposure to tactical herbicides while serving within the territorial confines of the Republic of Vietnam, he is a Nehmer-class member, as contemplated under 38 C.F.R. § 3.816(b).

Under 38 C.F.R. § 3.816(b), if VA denied compensation for a covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the date VA received the claim on which the prior denial was based or the date the disability arose, whichever is later.  If a veteran's claim for disability compensation for the covered herbicide disease was either (1) pending before VA on May 3, 1989, or (2) was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the date such claim was received by VA or the date the disability arose, whichever is later.  See 38 C.F.R. § 3.816.  If neither of these conditions is met, then the effective date will be determined under 38 C.F.R. §§ 3.114 and 3.400. 

The RO accepted the Veteran's July 30, 1996 claim as the date of his formal claim, although it should be noted that he did not specifically mention diabetes mellitus until a later claim, which was received by VA in March 1997.  Diabetes mellitus, however, was not added as a disease that is presumed to be related to exposure to tactical herbicide exposure until July 9, 2001.  See 66 Fed. Reg. 23166 (May 8, 2001).  As the Veteran's claim was submitted well after May 3, 1989, but before July 9, 2001, the Board will first consider whether this disease actually arose before or after he submitted his claim.

The clinical evidence indicates that the Veteran's diabetes mellitus was actively present before he submitted his July 1996 claim.  Specifically, a National Guard medical consultation sheet from December 1989 indicated that he had recently been diagnosed with diabetes.  An August 1999 clinical evaluation indicated that the Veteran had a diabetes mellitus diagnosis for the past 11 years (since 1988) and had been taking insulin to control it for the past four years.  There is also a private medical evaluation dated in August 1980, which indicates that the Veteran was "positive for diabetes mellitus." There is no other evidence from that time to support such a diagnosis at any time prior to August 1980.  Accordingly, the medical evidence establishes that this disease was objectively identified prior to the submission of the Veteran's July 1996 claim.  Therefore, although the Veteran is a Nehmer-class veteran, the earliest effective date he is eligible for is the date of his claim, as this is the later date.  See 38 C.F.R. § 3.816.

As for whether he may be entitled to an earlier effective date under 38 C.F.R. §§ 3.114 and 3.400, the evidence indicates that the Veteran submitted his claim for diabetes mellitus on March 28, 1997.  He also stated in April 1997 that he first observed symptoms that included excessive urination while on active duty, and that his treating physicians noted abnormal blood sugar levels.  However, when granting service connection, the RO determined that his formal claim from July 30, 1996 included a claim for diabetes mellitus, even though this disorder was not mentioned at that time.  

The date of the claim having been established, the Board will review the evidence submitted by the Veteran in the year preceding July 30, 1996, in order to consider whether there was an intent to file a claim for benefits.  In this regard, the Board notes that at his May 2012 hearing before the Board, the Veteran testified that he was first diagnosed with diabetes in the early 1980s and filed a VA compensation claim for this disease in 1982.  As review of the Veteran's claims file, however, does not reveal any documentation, record, or communications of any sort indicating an intent to submit a claim for VA compensation for diabetes during this time or at any time prior to July 30, 1996.  Furthermore, the Veteran's oral testimony before the Board in May 2012, averring that he had filed a claim for service connection for diabetes in 1982, is contradicted by his prior written assertions in his October 2004 substantive appeal of the effective date issue, in which he stated:

Prior to 30 Jul 96 I was not informed that I could file a claim [for] my diabetic condition as a presumptive service-connected condition.

- thereby indicating that he did not, in fact, know he could claim entitlement to VA compensation for diabetes; thusly, without such knowledge, he could not have filed an actual service connection claim for this specific disease in 1982.  The Board therefore finds that his hearing testimony of May 2012, alleging that such a claim had been filed in 1982, is not credible for purposes of establishing this allegation as fact.

The Board also notes the Veteran's additional contention in his October 2004 substantive appeal, in which he asserts that his previous claim for VA compensation for disabilities due to Agent Orange exposure should also be deemed to have implicitly included a claim for service connection for diabetes, as this disease was ultimately recognized in later revisions to VA regulations, implemented in July 9, 2001, as being presumptively associated with tactical herbicide exposure.  In this regard, the Board notes that in November 1989, the Veteran had filed a claim for service connection for a chronic skin disorder, to include as due to Agent Orange exposure.  This matter was subsequently adjudicated and denied by VA.  The Board finds that no specific or implicit claim for diabetes mellitus was presented at any time during the pendency of this skin disorder claim or, as previously discussed, at any time prior to July 30, 1996.  

Accordingly, in view of the foregoing discussion, the Board finds as a factual matter that there were no communications received from the Veteran by VA prior to July 30, 1996, indicating the intent on part of the claimant to file a formal or informal claim for VA compensation for diabetes mellitus.  The legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  Under the circumstances in this case, the appropriate effective date for the award of service connection for Type II diabetes mellitus is July 30, 1996, the earliest date allowable for service connection based on the facts of this case and VA regulations.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §§ 3.400, 3.114 (2014).  As there is no legal basis for assignment of any earlier effective date, the claim for an earlier effective date for the award of service connection in this case must be denied as being without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).










ORDER

An effective date prior to July 30, 1996, for an original award of service connection for Type II diabetes mellitus is denied. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


